Citation Nr: 0927913	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-12 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of Department of Veterans Affairs 
benefits under the provisions of 38 U.S.C.A. § 6104(a) was 
proper.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The appellant had recognized service from with the U.S. Armed 
Forces, Far East (USAFFE) from September 1941 to February 
1946, and status as a former Prisoner of War (POW) has been 
established.  The appellant also had regular Philippine Army 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision of the Director 
of the Compensation and Pension Service (C&P Service) of the 
Department of Veterans Affairs (VA) which determined that the 
appellant had forfeited all benefits under laws administered 
by VA by reason of his having rendered assistance to an enemy 
of the United States by his service in the Japanese-sponsored 
and controlled Bureau of the Constabulary (BC; also known as 
the Philippine Constabulary, or PC) from November 1942 to 
September 1944. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Philippine Army Personnel Records indicate that the 
appellant was a member of the Japanese-sponsored and 
Japanese-controlled Bureau of the Constabulary from November 
1942 to September 1944.

2.  The appellant has admitted that he served with the BC, 
including on an Affidavit for Philippine Army Personnel sworn 
and executed by him in January 1946.

3.  As a member of the Bureau of the Constabulary, the 
appellant rendered assistance to an enemy of the United 
States.


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 6104 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.902, 3.905 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

The Board acknowledges that, in this case, there has been no 
specific notice or development accomplished pursuant to the 
VCAA with regard to the question of forfeiture.  However, the 
forfeiture statute resides in Chapter 61 of Title 38 of the 
United States Code, and the regulations pertaining to 
forfeiture have their own notice and development provisions.  
See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002), 
to the effect that the VCAA provisions apply only to 
procedures under Chapter 51 of Title 38, U.S. Code.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 38 
C.F.R. § 3.901 or § 3.902 will not be declared until the 
person has been notified by the Regional Counsel or, in the 
VA Regional Office, Manila, Philippines, the Adjudication 
Officer, of the right to present a defense.  Such notice 
shall consist of a written statement sent to the person's 
latest address of record setting forth the following:  (1) 
The specific charges against the person; (2) A detailed 
statement of the evidence supporting the charges, subject to 
regulatory limitations on disclosure of information; (3) 
Citation and discussion of the applicable statute; (4) The 
right to submit a statement or evidence within 60 days, 
either to rebut the charges or to explain the person's 
position; (5) The right to a hearing within 60 days, with 
representation by counsel of the person's own choosing, that 
fees for the representation are limited in accordance with 
38 U.S.C.A. § 5904(c), and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.

VA has complied with all of those specified provisions.  In 
an August 2006 Proposed Administrative Decision, the August 
2006 charge letter from VA, the Final Administrative Decision 
in November 2006, the April 2007 forfeiture decision by the 
C&P Service, and the January 2008 Statement of the Case 
(SOC), the appellant was provided notice of the specific 
charges against him, a detailed statement of the evidence 
supporting the charges, and citation to and discussion of the 
applicable law.  Furthermore, the August 2006 charge letter 
from VA specifically notified the appellant of the right to 
submit a statement or evidence within 60 days (either to 
rebut the charges or to explain his position), and of his 
right to a hearing within 60 days, with representation by 
counsel of his own choosing.  The August 2006 charge letter 
and the January 2008 letter attached to the SOC clearly 
explained that no expenses incurred by a claimant, counsel, 
or witness would be paid by VA (fees for representation are 
limited in accordance with 38 U.S.C.A. § 5904(c)).

The appellant was informed of the statutory basis for 
forfeiture actions, and of the evidence considered by the RO 
in initiating and effectuating the forfeiture of his VA 
benefits.  He was notified of a proposed forfeiture action, 
which included the reasons and bases supporting the action.  
The appellant has submitted statements in his support, and 
all known and available evidence relevant to this forfeiture 
action has been collected for review.  The evidence on file 
does not show, and the appellant does not contend, that there 
is any additional evidence relevant to this appeal which has 
not been obtained.  The Board finds that there is no 
reasonable likelihood that any additional evidence is 
available with respect to the issue of forfeiture which 
presents a reasonable possibility of affecting the outcome of 
this case, and the appellant has been informed of the 
evidence which he must present and the evidence which VA 
would collect on his behalf.  Therefore, no additional 
assistance or notification is necessary or required, and any 
conceivable failure of notice or assistance constituted 
harmless error. 

II.  Forfeiture of Right to VA Benefits 

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by VA.  38 U.S.C.A. § 6104(a); 38 C.F.R. § 
3.905(b).

In this case, the basis for forfeiture is that the appellant 
is shown to have participated in the BC.  Information 
pertaining to the authority, powers, duties, and functions of 
the BC, as contained in the official journals of the Japanese 
military administration and executive orders pursuant thereto 
provide evidence of the organization and collaboration of the 
BC with the Japanese Imperial Forces.  Membership in that 
organization subsequent to December 1941 is evidence of 
assistance to the Japanese war effort.  The BC has long been 
recognized by this Board as being part of the Japanese 
military occupation and administration, and as part of the 
Japanese Imperial Forces.  However, simple membership in such 
an organization is not conclusive proof that a veteran was 
guilty of "mutiny, treason, sabotage or rendering assistance 
to an enemy of the United States," which is the statutory 
standard which must be met.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997).  Rather, the circumstances of each 
individual case must be carefully analyzed to determine the 
nature and extent of a claimant's involvement with the BC.

B.  Facts and Analysis

In July 2005, the appellant filed a claim for compensation 
for multiple conditions, indicating that they were related to 
his POW status in service.

In an undated USAAC Form 632 (Additional Information), the 
service department certified that the appellant had pre-war 
service from September 1, 1941, to December 7, 1941, was in 
beleaguered status from December 8, 1941, to April 8, 1942, 
and was missing on April 9, 1942.  From April 10, 1942, to 
September 25, 1942, he was a Prisoner of War.  The service 
department further determined that, from September 26, 1942, 
to July 10, 1945, he was in "no casualty" status.  The 
appellant's status under the Missing Persons Act (MPA) was 
terminated on July 10, 1945.  From July 11, 1945, to February 
15, 1946, he had service with the Regular Philippine Army.  

The service department also determined that, from November 
28, 1942, until September 11, 1944, he was a member of the 
Japanese Bureau of the Constabulary.  

In an Affidavit for Philippine Army Personnel executed by the 
appellant in January 1946, he acknowledged that he served as 
a patrolman in the BC.  The document was sworn to be true, on 
its face, by the appellant.

Classified materials from the Washington National Records 
Center (WNRC) and the Loyalty Development Unit at the Manila 
RO show that the appellant was appointed as a non-
commissioned officer of the BC on November 29, 1942, and was 
given the initial rank of a Patrolman.  He was first attached 
to the 1st Negros Occidental Company and then transferred to 
the 5th Negros Occidental Company, stationed in Binalbagan, 
Negros Occidental.     

The RO advised the appellant of this information in August 
2005, and asked him for a detailed account of the 
circumstances surrounding his membership in the BC.  In an 
October 2005 Statement in Support of Claim, the appellant 
stated that he underwent three months of training with the 
BC, after which he took an oath of allegiance to the Imperial 
Japanese Government.  He then served as a patrolman with the 
PC, performing police duties, although he did not join 
patrols against guerrillas or patrols conducted with Japanese 
soldiers.  He said he did not attempt to escape from service 
with the BC, nor was he investigated by the U.S. Army, 
indicted for treason, or tried by any loyalty status board.  

The appellant was notified in August 2006 that it was 
proposed that he be charged with violation of the provisions 
of 38 U.S.C.§ 6104.  A summary of the pertinent evidence was 
presented.  On the basis of the evidence of record, he was 
charged with violating the provisions of 38 U.S.C.§ 6104, 
pertaining to assisting an enemy of the United States and the 
consequences of doing so, namely, forfeiting benefits under 
VA laws.

Later that month, the appellant submitted a sworn Affidavit, 
also dated in August 2006, stating that he did not join the 
BC voluntarily, and that his doing so was not for the purpose 
of serving and aiding the Japanese government, because at the 
time of joining the BC, he did not know that that 
organization was controlled by the Japanese.  In fact, he 
believed that the Filipino members of the BC were against the 
Japanese government, which the appellant said he hated 
because of his experiences as a POW.  Moreover, he did not 
escape from the BC because he believed that it was against 
the Japanese government and that the members would unite 
against the Japanese.   

In November 2006, the appellant was notified that the records 
in his case were being referred to the Board on Waivers and 
Forfeitures for consideration of the question of forfeiture 
under the provisions of 38 U.S.C.§ 6104.  

In April 2007, the Director of the C&P Service notified the 
appellant of the decision that, under 38 U.S.C.§ 6104, he had 
forfeited all rights, claims, and benefits under laws 
administered by VA.  He was advised that, after consideration 
of the entire record, it was found that, by virtue of his 
voluntary service and activities in the BC during the 
Japanese occupation of the Philippines, he had rendered 
assistance to the enemy in violation of 38 U.S.C.§ 6104.

The appellant maintains that he did not aid or render 
assistance to an enemy of the United States by joining the 
BC.  In a May 2007 letter, he stated that he attempted to 
escape several times from the PC, and that it was against his 
will to take allegiance to the Japanese government.  
Moreover, he was forced to join the BC against his will.  
This statement is in marked contrast to the August 2006 sworn 
Affidavit wherein the appellant stated that he had no idea 
that the BC was controlled by Japanese forces and that he did 
not try to escape because he believed the PC was working 
against the Japanese.   

The Board has considered the appellant's statements to the 
effect that he did not assist the enemy in his employment 
with the BC.  However, his active participation in the BC is 
a matter of fact established by the record.  Therefore, in 
the Board's view, to find that the appellant did not render 
assistance to an enemy of the United States would be to deny 
a fact that is patently obvious from the record.  

Although the appellant denied participating in patrols 
against the anti-Japanese guerrillas, the evidence shows that 
he was an armed patrolman.  He admits that for 22 months he 
willingly carried out policing duties requested of him by the 
Japanese government.  Performance of these duties, by its 
very nature, necessarily had the objective and effect of 
rendering assistance to the enemy of the United States in 
sustaining control and power over the territory of the 
Republic of the Philippines during a conflict with the United 
States.  For these reasons, in the Board's view, he did 
render assistance to the Japanese BC, under any plausible 
meaning of the word "assistance."

The Board acknowledges the appellant's contention that, 
during his entire stay with the BC from November 1942 to 
September 1944, he did not join or get involved in any anti-
American/Filipino organization.  However, after reviewing the 
facts in their entirety, the Board is unable to resolve any 
of the above questions in the appellant's favor.  His self-
serving statements are the only evidence in support of his 
contentions.  Moreover, significant aspects of those 
statements are directly contradicted by the other evidence of 
record.  The Board finds that, absent any countervailing 
evidence, this evidence establishes beyond a reasonable doubt 
that the appellant rendered assistance to an enemy of the 
United States government.  This fact alone mandates the 
forfeiture of all VA rights and benefits.  See 38 U.S.C.A. 
§ 6104(a) (West 2002); 38 C.F.R. § 3.902 (2008).  The 
appellant is advised that the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

As the preponderance of the evidence is against the 
appellant's claim for rights and benefits under Title 38, 
United States Code, the benefit-of-the-doubt doctrine is not 
for application in the instant case.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The declaration of forfeiture against the appellant under 38 
U.S.C.A. § 6104(a) was proper, and the appeal is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


